212 S.W.3d 196 (2007)
STATE of Missouri, Respondent,
v.
Clarence S. WILSON, Appellant.
No. WD 65925.
Missouri Court of Appeals, Western District.
January 30, 2007.
Ross C. Nigro, Jr., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Clarence Wilson appeals the trial court's judgment convicting him of one count of the class C felony of deviate sexual assault, under section 566.070, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).